Citation Nr: 0106865	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  98-05 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for signs and symptoms 
of the respiratory system, as manifestations of an 
undiagnosed illness.

2.  Entitlement to service connection for chronic bilateral 
eye pain with discharge, as a manifestation of an undiagnosed 
illness.

3.  Entitlement to service connection for chronic pain of the 
shoulders, elbows, and ankles, as manifestations of an 
undiagnosed illness.

4.  Entitlement to service connection for chronic low back 
pain, as a manifestation of an undiagnosed illness.

5.  Entitlement to service connection for chronic bilateral 
hip pain, as a manifestation of an undiagnosed illness.

6.  Entitlement to service connection for chronic right knee 
pain, as a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1973 to July 
1973, and from July 1991 to November 1991.  The veteran 
served in the Southwest Asia theater of operations from July 
23, 1991, to October 28, 1991.  

This appeal arises from a July 1997 rating decision of the 
Togus, Maine, Regional Office (RO) which denied service 
connection for sore joints and muscles, an eye problem, and a 
lung disorder, claimed as due to undiagnosed illness.  The 
notice of disagreement was received September 1997.  The 
statement of the case was issued in September 1997.  A 
personal hearing was conducted before a Hearing Officer at 
the Manchester, New Hampshire, RO in December 1997; a 
transcript of that hearing is of record.

The veteran's substantive appeal was received by the RO in 
April 1998.  He was issued supplemental statements of the 
case in August 1998, February 1999, and March 2000.


FINDINGS OF FACT

1.  The veteran had active duty in the Southwest Asia theater 
of operations during the Persian Gulf War.

2.  The veteran has submitted some evidence that he currently 
experiences chronic low back pain as a manifestation of an 
undiagnosed illness.

3.  X-rays taken of the lumbosacral spine in August 1999 
resulted in a diagnosis of minor degenerative changes of 
spondylosis.  Therefore, the preponderance of the evidence 
demonstrates that the veteran's low back symptoms have been 
attributed to a known disability.

4.  In a report dated in August 1999, a VA examiner diagnosed 
the veteran as having bilateral hip pain and stiffness of 
uncertain etiology; the examiner also stated that a previous 
diagnosis of early degenerative disease was not consistent 
with the evidence of record.  

5.  In a report dated in August 1999, a VA examiner diagnosed 
the veteran as having right knee pain and stiffness of 
uncertain etiology; the examiner also stated that a previous 
diagnosis of early degenerative disease was not consistent 
with the evidence of record.


CONCLUSIONS OF LAW

1.  Service connection for chronic low back pain, as a 
manifestation of an undiagnosed illness incurred in active 
service in Southwest Asia during the Persian Gulf War, is not 
warranted.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 
2000); Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C.A. §§ 5103, 
5103A, 5107); 38 C.F.R. § 3.317 (2000).

2.  Service connection is warranted for chronic pain of both 
hips, as a manifestation of an undiagnosed illness incurred 
in active service in Southwest Asia during the Persian Gulf 
War.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 2000); 
Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-99 (2000) 
(to be codified as amended at 38 U.S.C.A. §§ 5103, 5103A, 
5107); 38 C.F.R. § 3.317 (2000).

3.  Service connection is warranted for chronic right knee 
pain, as a manifestation of an undiagnosed illness incurred 
in active service in Southwest Asia during the Persian Gulf 
War.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 2000); 
Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-99 (2000) 
(to be codified as amended at 38 U.S.C.A. §§ 5103, 5103A, 
5107); 38 C.F.R. § 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, upon enactment of the Persian Gulf War 
Veterans' Benefits Act, title I of Public Law No. 103-446 
(Nov. 2, 1994), a new section 1117 was added to title 38, 
United States Code.  That statute, at 38 U.S.C.A. § 1117, 
authorizes VA to compensate any Persian Gulf War veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Benefits Act, VA 
added a regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows-

(a)(1)  Except as provided in paragraph (c) of 
this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by one or more 
signs or symptoms such as those listed in 
paragraph (b) of this section, provided that such 
disability:

(i)  became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 
2001; and

(ii)  by history, physical examination, and 
laboratory tests cannot be attributed to any 
known clinical diagnosis.

(2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective 
evidence perceptible to an examining physician, 
and other, non-medical indicators that are 
capable of independent verification.

(3)  For purposes of this section, disabilities 
that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month 
period will be considered chronic.  The 6-month 
period of chronicity will be measured from the 
earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the 
disability first became manifest.

(4)  A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from 
part 4 of this chapter for a disease or injury 
in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5)  A disability referred to in this section 
shall be considered service connected for 
purposes of all laws of the United States.

(b)  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:

(1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system 
(upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal 
weight loss; (13) menstrual disorders.

(c)  Compensation shall not be paid under this 
section:

(1)  if there is affirmative evidence that an 
undiagnosed illness was not incurred during 
active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf War; or

(2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active 
duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the 
onset of the illness; or

(3)  if there is affirmative evidence that the 
illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or 
drugs.

(d)  For purposes of this section:

(1) the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, 
or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.

(2)  the Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian 
Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (2000).

Previously, and during the time the present appeal was 
perfected, the United States Court of Appeals for Veterans 
Claims had held that any claimant for benefits administered 
by VA had the burden of submitting evidence sufficient to 
justify a belief that the claim was well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  In addition, the 
U.S. Court of Appeals for the Federal Circuit had held that, 
under 38 U.S.C. § 5107(a), VA had a duty to assist only those 
claimants who had established well grounded (i.e., plausible) 
claims.  More recently, the Court of Appeals for Veterans 
Claims had issued a decision holding that VA was not 
permitted to assist a claimant in developing a claim which 
was not well grounded.  Morton v. West, 12 Vet.App. 477 (July 
14, 1999), en banc consideration denied, 13 Vet.App. 205 
(1999) (per curiam).

Consistent with that caselaw, and with respect to claims for 
compensation under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 
3.317, the VA General Counsel rendered an opinion holding 
that a well-grounded claim generally required the submission 
of some evidence of:

(1) active military, naval, or air service in 
the Southwest Asia theater of operations 
during the Persian Gulf war;

(2) the manifestation of one or more signs or 
symptoms on an undiagnosed illness;

(3) an objective indication of chronic 
disability during the relevant period of 
service or to a degree of disability of 10 
percent or more within the specified 
presumptive period; and

(4) a nexus between the chronic disability 
and the undiagnosed illness.

VAOPGCPREC 4-99 (May 3, 1999).

When the U.S. Court of Appeals for Veterans Claims had 
occasion to analyze that opinion, it determined that the 
fourth element listed, requiring medical nexus evidence, was 
impermissibly restrictive, and expressly declined to adopt 
the General Counsel opinion.  The Court, however, 
irrespective of the well-grounded-claim rule, did find the 
"regulatory requirements to be consistent with the 
legislative intent of Congress as expressed in the clear 
language of 38 U.S.C. § 1117," and noted that, 
"[g]enerally, where a veteran attempts to establish service 
connection on a presumptive basis, this Court has held that 
all that need be shown is that the veteran meets the 
requirements of the presumptive statute and regulation."  
Neumann v. West, 14 Vet.App. 12, 22 (2000).

More recently, the United States Congress has passed, and the 
President has signed into law, legislation repealing the 
requirement that a claim be well grounded.  Several bills 
were involved in that process, and the legislation which now 
governs cases such as this is the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096.  
See generally Holliday v. Principi, ___ Vet. App. ___, No. 
99-1788 (Feb. 22, 2001).

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.

Under both previous and current law, VA has long recognized a 
duty to assist the veteran in developing evidence pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103(a) (2000).  The VCAA contains a number of new 
provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions to attempt to 
establish service connection.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation, and to determine whether there is additional 
evidentiary development to be accomplished.

In this case, the Board notes that the veteran's service 
medical records are on file, he has undergone medical 
examination, he has testified before a Hearing Officer at the 
Manchester RO, and he has been issued, among other things, a 
statement of the case and several supplemental statements of 
the case.  His representative has presented argument on the 
veteran's behalf, including Appellant's Brief, dated in 
August 2000. We are unable to conceive of an avenue of 
development that has not been explored.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (1991); 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5103 and 5103A).  
The Board therefore finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  The U.S. Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet.App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Now we must determine whether a preponderance of the evidence 
supports the claim or whether all of the evidence is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  In making the above 
determination, it is our responsibility to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, we may accept one medical opinion and 
reject others.   Schoolman v. West, 12 Vet.App. 307, 310-11 
(1999); Evans v. West, 12 Vet.App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet.App. 429, 433 (1995).  At the same 
time, we are mindful that we cannot make our own independent 
medical determinations and that we must have plausible 
reasons for favoring one medical opinion over another.  Evans 
at 31; see also Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet.App. 171 (1991).

A.  Chronic Low Back Pain

As an initial matter, the Board notes that the DD Form 214 
reflects that the veteran served in the Southwest Asia 
theater of operations during the Persian Gulf War, from July 
1991 to October 1991.

Whether analyzed under the old, well-groundedness approach, 
or the new, VCAA approach, the veteran's claim for service 
connection for chronic low back pain, claimed to be a result 
of an undiagnosed illness, warrants a full adjudication.  
Simply stated, there is at least some evidence that the 
veteran has exhibited objective indications of chronic 
disability, manifested by signs or symptoms such as those 
listed in 38 C.F.R. § 3.317.  However, in order to establish 
service connection for such a claim, the legal entitlement 
criteria provide, in pertinent part, that the illness not be 
attributable to any known clinical diagnosis by history, 
physical examination, and/or laboratory tests.  

Here, the evidence of record establishes that the veteran's 
complaints of chronic low back pain have been attributed to a 
known disease entity.  A report of an August 1999 X-ray 
examination of the lumbosacral spine clearly reveals the 
presence of "minor degenerative changes of spondylosis."  
Based upon that information, as well as additional clinical 
findings contained in the record, the veteran was diagnosed 
as having lumbar pain and stiffness with minor 
spondylosis/degenerative joint disease.

Since the cause of the veteran's low back pain has been 
clinically diagnosed, he is not entitled to service 
connection for chronic low back pain as a manifestation of an 
undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317.

B.  Chronic Bilateral Hip Pain and Chronic Right Knee Pain

Similarly, as to the veteran's claims for service connection 
for a chronic bilateral hip pain and chronic right knee pain 
as manifestations of undiagnosed illness, he has presented 
claims which warrant full development and adjudication.  
Again, there is at least some evidence that the veteran has 
exhibited objective indications of chronic disability, 
manifested by signs or symptoms such as those listed in the 
regulation at 38 C.F.R. § 3.317.

Upon appellate review, the evidence of record appears to 
support the veteran's claims for service connection.  Here, 
the RO denied service connection on the basis that the 
veteran's complaints of pain were attributed to a diagnosed 
illness, i.e., early degenerative joint disease.  The only 
such diagnosis, however, was in a report of a January 1998 
general medical examination.  X-rays taken of the right knee 
at that time did not confirm this finding.

Further, VA outpatient treatment records consistently show 
that the veteran's complaints of hip and right knee pain 
(also described as polyarthralgia) were diagnosed as being 
components of an undiagnosed illness.  Moreover, diagnoses of 
bilateral hip pain and stiffness and right knee pain, and 
stiffness of "uncertain etiology" were rendered in August 
1999.  Noting that a previous diagnosis of early degenerative 
joint disease was of record, the examiner observed that X-
rays and laboratory studies had failed to produce evidence 
that would support such a diagnosis.  Should the veteran's X-
rays continue to show no obvious joint pathology, the 
examiner stated the diagnosis of degenerative disease would 
need to be reassessed.  He said that it appeared on clinical 
grounds that the veteran had multiple joint symptoms that 
were clinically consistent with an undiagnosed generalized 
joint disease.  X-rays taken in August 1999 were again 
reported to reveal that both hips and the right knee were 
normal.

In sum, the Board finds that the preponderance of the 
evidence indicates that the veteran's bilateral hip and right 
knee pain, which have been shown to be chronic, cannot be 
attributed to a diagnosed illness.  Service connection is 
therefore warranted for those conditions.


ORDER

Entitlement to service connection for chronic low back pain, 
as a manifestation of undiagnosed illness, is denied.

Entitlement to service connection for chronic bilateral hip 
pain, as a manifestation of undiagnosed illness, is granted.

Entitlement to service connection for chronic right knee 
pain, as a manifestation of undiagnosed illness, is granted.


REMAND

The Board recognizes that, under previously applicable 
statutory law and judicial precedent, discussed above, it 
would have been necessary for us to determine whether the 
veteran's claims concerning service connection for for signs 
and symptoms of the respiratory system, bilateral eye pain 
with discharge, and pain of the shoulders, elbows, and 
ankles, claimed as chronic disabilities resulting from 
undiagnosed illness, are well grounded.

Even applying the now repealed well-groundedness analysis, we 
note that, in a number of medical records contained in the 
claims file, the veteran has reported having respiratory 
problems, bilateral eye pain with discharge, and pain of the 
shoulders, elbows, and ankles following his return from Saudi 
Arabia.  The veteran has sought treatment for these symptoms 
since the Gulf War.  This is, then, at least some evidence 
that the veteran has exhibited objective indications of 
chronic disability, manifested by signs or symptoms such as 
those listed in 38 C.F.R. § 3.317. 

The record also shows that the veteran is currently being 
followed by the Persian Gulf clinic at the Manchester VA 
Medical Center (VAMC).  In July 1996, the veteran was seen 
for complaints of polyarthralgia, shortness of breath and 
wheezing, and eye burning and itching.  Previous treatment 
indicated that he complained of multiple joint pain, to 
include the shoulders, elbows, and ankles.  Following a 
physical examination, the impression was that the veteran 
suffered from multiple illnesses with overlapping symptoms 
and causes.  Similarly, a February 1997 treatment note 
attributed the veteran's complaints of polyarthralgia, 
respiratory problems, and vision difficulties to an 
"undiagnosed illness."  

Therefore, we find that there is at least some evidence 
suggesting a nexus between the veteran's symptoms of 
respiratory problems, bilateral eye pain, and pain of the 
shoulders, elbows, and ankles, and an undiagnosed illness.  
Moreover, given the VCAA's repeal of the well-grounded-claim 
requirement, these claims clearly warrant more development.  

As noted above, VA has a duty to assist the veteran in 
developing facts pertinent to those claims, under both old 
and new law.  The duty to assist includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  See, e.g., Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  Further, the status of a disability is a medical 
determination which must be made from the records, without 
resort to independent medical judgment by the Board.  See 
Colvin v. Derwinski 1 Vet.App. 171 (1991).  The duty to 
assist is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

Accordingly, the veteran should be afforded VA pulmonary, 
ophthalmology, and orthopedic examinations, to determine 
whether a clinical diagnosis can be ascribed to his symptoms 
of respiratory problems to include shortness of breath and 
wheezing, bilateral eye pain with discharge, and pain of the 
shoulders, elbows, and ankles.  The importance of the new 
examination to ensure adequate clinical findings should be 
emphasized to the veteran, and he should be afforded an 
opportunity to cooperate with the request for a new 
examination.  However, the Board stresses to the veteran 
that, although VA has a duty to assist him with the 
development of the evidence in connection with his claim, the 
duty to assist is not always a one-way street.  38 U.S.C.A. § 
5107(a) (West 1991); Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).

The importance of the new examinations to ensure adequate 
clinical findings is emphasized to the veteran, and he is 
hereby advised that serious consequences as to the outcome of 
his claim can result from his failure to appear for a 
scheduled examination.  See, e.g., 38 C.F.R. § 3.655.  We 
further emphasize to the veteran, as has the Court of Appeals 
for Veterans Claims, that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet.App. 480, 483 
(1992).

Thus, the Board finds that additional development is 
necessary, and this case is Remanded to the RO for the 
following development:

1.  The RO should request that the veteran 
submit the names and addresses of all private 
(non-VA) medical care providers who have 
treated him, since his service separation, for 
respiratory problems, pain or itching of the 
eyes, and/or pain of the shoulders, elbows, or 
ankles.  After securing the necessary 
releases, the RO should obtain these records 
and permanently associate them with the claims 
file.

2.  The RO should obtain copies of the 
veteran's complete inpatient and outpatient 
treatment records from the Manchester VAMC and 
any other identified VA medical facility, 
since March 1997.  Once obtained, all records 
should be associated with the claims file.

3.  Upon completion of the above development, 
the RO should schedule the veteran for VA 
pulmonary, ophthalmology, and orthopedics 
examinations.  The veteran should be properly 
notified of the date, time, and place of the 
examinations in writing. 

a.  General information for the examiners: 
The claims file, to include a copy of this 
Remand, must be made available to the 
examiners for review prior to the 
examinations.  Such tests as the examiners 
deem necessary should be performed.

b.  Special instructions for the pulmonary 
examiner: The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should so 
indicate and provide an explanation.

(i)  The examiner should note and detail 
all reported signs and symptoms of the 
respiratory system, to include shortness 
of breath and wheezing.  The examiner 
should provide details about the onset, 
frequency, duration, and severity of all 
complaints relating to respiratory 
system, and indicate what precipitates 
and what relieves them.

(ii)  The examiner should determine 
whether there are any objective medical 
indications that the veteran is suffering 
from chronic disability affecting the 
respiratory system.

(iii)  The examiner should specifically 
determine whether the veteran's 
respiratory complaints, to include 
shortness of breath and wheezing, are 
attributable to any known diagnostic 
entity.  If not, the examiner should 
specifically state whether he/she is 
unable to ascribe a diagnosis to the 
veteran's respiratory problems.  Symptom-
based "diagnoses," such as shortness of 
breath or wheezing, are not considered as 
diagnosed conditions for compensation 
purposes.

(iv)  If the veteran's respiratory 
complaints can be attributed to a known 
diagnostic entity (e.g., asthma), the 
examiner should be asked to state whether 
it is at least as likely as not that the 
diagnosed condition can be attributed to 
the veteran's active military service.

c.  Special instructions for the 
ophthalmology examiner: The examiner should 
provide the answers/findings indicated below 
to each question or instruction posed.  If 
the examiner finds that it is not feasible 
to answer a particular question or follow a 
particular instruction, he or she should so 
indicate and provide an explanation.

(i)  The examiner should note and detail 
all reported symptoms of burning, 
itching, or discharge from the eyes.  The 
examiner should provide details about the 
onset, frequency, duration, and severity 
of all complaints relating to the eyes, 
and indicate what precipitates and what 
relieves them.

(ii)  The examiner should determine 
whether there are any objective medical 
indications that the veteran is suffering 
from chronic bilateral eye pain with 
discharge, to include itchy and watery 
eyes.

(iii)  The examiner should specifically 
determine whether the veteran's 
complaints of chronic bilateral eye pain 
with discharge are attributable to any 
known diagnostic entity.  If not, the 
examiner should specifically state 
whether he/she is unable to ascribe a 
diagnosis to the veteran's eye problems.  
Symptom-based "diagnoses," such as itchy 
or watery eyes, are not considered as 
diagnosed conditions for compensation 
purposes.

(iv)  If the veteran's headaches can be 
attributed to a known diagnostic entity 
(e.g., conjunctivitis), the examiner 
should be asked to state whether it is at 
least as likely as not that the diagnosed 
condition can be attributed to the 
veteran's active military service.

d.  Special instructions for the orthopedic 
examiner: The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should so 
indicate and provide an explanation.

(i)  The examiner should note and detail 
all reported symptoms of bilateral 
shoulder, elbow, or ankle pain.  The 
examiner should provide details about the 
onset, frequency, duration, and severity 
of all complaints relating to joint pain, 
aching, or swelling, and indicate what 
precipitates and what relieves them.

(ii)  The examiner should determine 
whether there are any objective medical 
indications that the veteran is suffering 
from chronic pain of the shoulders, 
elbows, or ankles.

(iii)  The examiner should specifically 
determine whether the veteran's 
complaints of chronic pain in both 
shoulders, both elbows, and both ankles 
are attributable to any known diagnostic 
entity.  If not, the examiner should 
specifically state whether he/she is 
unable to ascribe a diagnosis to the 
veteran's shoulder, elbow, and ankle 
pain.  Symptom-based "diagnoses," such 
as arthralgia or myalgia, are not 
considered as diagnosed conditions for 
compensation purposes.

(iv)  If the veteran's shoulder, elbow, 
or ankle pain can be attributed to a 
known diagnostic entity (e.g., 
arthritis), the examiner should be asked 
to state whether it is at least as likely 
as not that the diagnosed condition can 
be attributed to the veteran's active 
military service.

5.  Following completion of the foregoing, the 
RO must review the claims folder and ensure 
that all of the foregoing development actions 
have been conducted and completed in full.  If 
any development is incomplete, including if a 
requested examination does not include all 
test reports, special studies, or opinions 
requested, appropriate corrective action is to 
be implemented.

6.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, the 
RO should again consider the veteran's claims.  
If any action taken remains adverse to the 
veteran, he and his representative should be 
furnished a supplemental statement of the case 
(SSOC) concerning all evidence added to the 
record since the February 1999 SSOC.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical evidence.  The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 


